Title: To John Adams from Elkanah Watson, 3 April 1819
From: Watson, Elkanah
To: Adams, John


				
					Dear Sir
					Albany 3d. Apl. 1819
				
				I have often regretted I had Not inserted in my Tour in Holland—a Meml. in the original Mss:—dated 20 June 1784. as follows—“Mr. Adam’s mind appeared Settled and intent upon an American Navy—in Our pleasant rides about the Hague—he appeard at times absorb’d in a reverie and at last length wou’d brake silence by exclaiming yes it must be So—12 Sail of the Line would place us in some respects on a footing with Some respectable European Naval powers N In reply I observed for my own part I cannot comprehend the rise of so small a Navy to face the mighty Navy of England”—If it shou’d please GOD to  extend your being a span More—in all probability you will realize your anticipation 35 years ago.Posterity will do you the justice to consider You the Father of Our Navy—wch. has already reflected so much honor on the Nation in its cradle—As I am winding up my 16 year efforts in building up the system of extending Agricultural Societies as well in my Native State as in this State—& as Laws have recently passed in both States to provide respectable Means to be given Out in premiums, and organize Societies & as I find the only  means way of rid riding myself from an oppressive correspondence is to write a book—I have by the Solicitations of gentlemen in different States determind on the Measures—& have taken the liberty again to make use of your Name—by Some agricultural extracts from some of your Letters to me—which I trust you will approve.I am Dr Sr / Yours respectfully / & cordially 
				
					Elkanah Watson
				
				
			